Citation Nr: 1633385	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  12-02 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for headaches, to include as secondary to a service-connected deviated nasal septum.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from June 1986 to June 1990 and from January 1991 to March 1991.  The Veteran also served in the United States Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  This matter was previously before the Board in July 2015, when it was remanded for further development.  As that development has been completed, this matter is before the Board for final adjudication.


FINDING OF FACT

The most probative evidence of record makes it less likely that the Veteran's current headache condition had its onset in service, is related to an injury or disease occurring in service or is caused or aggravated by his service-connected deviated nasal septum.


CONCLUSION OF LAW

The criteria for entitlement to service connection for headaches are not met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2014); 38 C.F.R §§ 3.102, 3.303, 3.310 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a headache condition that he contends is caused or aggravated by his service-connected deviated nasal septum.  He asserts that he has intermittent headaches that he associates with his deviated septum and sinus conditions, which cause sinus pressure and trouble breathing.  He reports that his headaches originate on his left side, and slowly migrate to other parts of his head.  He reports that the headaches have become more frequent over time and now occur multiple times a week.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Board finds that service connection is not warranted in this matter.  In order to establish service connection for a present disability on a direct basis, the claimant must show the existence of a present disability, an in-service incurrence or aggravation of a disease or injury, and a causal relationship or "nexus" between the present disability and the in-service injury or disease.  See 38 C.F.R. § 3.303; see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Service connection may also be established on a secondary basis for a disability that is proximately due to or aggravated by an already service-connected disorder.  See 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  In this case, the most probative evidence shows that the Veteran's headache condition is not related to a disease or injury that occurred in service, and is not proximately caused or proximately aggravated by his service-connected deviated nasal septum.  Thus, service connection is not warranted on either a direct or secondary basis.

Direct Service Connection

With regard to direct service connection, the evidence demonstrates that the Veteran's headache condition is not related to an in-service injury or disease.  As an initial matter, the Board notes that the Veteran has not contended that his headache condition began in service or is related to an injury or disease that occurred in service.  Although the Veteran's March 1991 Report of Medical History noted that he experienced chronic headaches in service, the Veteran does not contend that his headache condition has persisted since his separation from service.  There are no lay statements from the Veteran or any witness indicating that he experienced chronic or recurring headaches since his separation from service.  Moreover, there is no evidence in the Veteran's medical treatment records suggesting that he has had recurrent headaches since his separation from service.  Instead, the lay reports and medical treatment records show that the Veteran's headaches began more than a decade after service.  

Additionally, the medical opinion evidence of record supports the finding that the Veteran's headache condition did not have its onset in service and is not related to an in-service injury or disease.  After a comprehensive review of the Veteran's service treatment records, VA medical records, private medical records and lay statements, the March 2016 VA examiner opined that it is less likely than not that the Veteran's headaches were related to service.  The examiner noted that there is a single instance of a report of headache in the service records, described as "musculoskeletal headache" in 1991.  The examiner noted that this instance would appear to be in no way related to his nasal septal condition, as the head pain was described as being associated with a "strained neck."  The examiner also observed that there is "no evidence whatsoever that the Veteran developed or had a chronic headache condition in service, nor is there any association of a nasal septal condition or allergic rhinitis related to headache in service."  March 2016 VA Medical Opinion.  The examiner concluded that since the Veteran more likely than not has a primary headache condition (rather than a secondary headache condition) that did not present until 2009 per the records, it is less likely than not that the Veteran's headaches are etiologically related to service.  The Board finds the examiner's opinion highly probative as it contains clear conclusions with supporting data and a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

Thus, as the evidence shows that the Veteran's current headache condition is not related to an injury or disease occurring in service, the criteria to establish entitlement to service connection on a direct basis are not met.


Secondary Service Connection

The crux of the Veteran's claim is that his current headache condition is caused or aggravated by his service-connected deviated nasal septum.  He reports that because of his deviated septum, he has severe sinus problems that result in headaches.  His VA and private medical records confirm that he has been treated for sinus problems since 2006, and reported headache symptoms in connection with his sinus symptoms on multiple occasions beginning in 2009.  See May 2009 Private Medical Record; November 2011, September 2014, August 2015, October 2015 VA Medical Records; March 2016 VA Examination Report.  He has also been diagnosed with sinus headaches.  See September 2014 VA Medical Record; see also March 2012 and March 2016 VA Examination Reports.  

The Board finds that the most probative evidence of record demonstrates that it is less likely than not that the Veteran's headache disorder is caused or aggravated by his service-connected deviated nasal septum.  Although there is evidence of record suggesting a link between the Veteran's sinus symptoms and his headaches, the Board notes the inconsistencies in the evidence regarding the Veteran's description of his headaches at various points, as detailed by the March 2016 examiner.  In April 2009, the Veteran reported having headaches associated with his nasal symptoms.  During the June 2009 VA examination he denied having headaches with his sinus attacks.  The June 2009 VA examiner noted that his sinus x-ray was normal.  There is no description of his headaches in the May 2009 private medical record concerning his sinus symptoms, only a statement that he has "a history of headaches."  A November 2011 VA medical record also notes the Veteran's report of occasional headache, without any description of his symptoms.  During the March 2012 VA examination, he described his headache pain as being in the area of his frontal sinuses with no associated nausea, vomiting, sensitivity to light, sensitivity to sound, change in vision or sensory change.  The March 2012 VA examiner noted a diagnosis of "sinus headache" in "2010," but did not state where in the record such a diagnosis can be found.  At an August 2015 VA medical appointment, the Veteran complained of right sided headache that was radiating to the back of his head and neck for one week, with no ear ache or throat pain.  This note further stated that his headache pain started in his sinuses, but at the time of the examination the pain was located to the right side of his head, shooting down to his neck.  A VA medical record from October 2015 reports that the Veteran "still experiences occasional frontal sinus headache."  At the March 2016 VA examination, the Veteran reported that his headaches began in 2013 and occur at various times, regardless of whether he is experiencing associated nasal congestion symptoms.  He also described his headaches as being associated with throbbing pain, unilateral location, exacerbation by physical activity, nausea and sound sensitivity.  The examiner noted that the history and description provided by the Veteran at the March 2016 VA examination is yet another inconsistent account of his symptoms.  In light of these inconsistencies, the Board affords the Veteran's reports of headache symptoms associated with his sinus symptoms little probative weight.

Significantly, the March 2016 VA examiner opined that it is more likely than not that the Veteran has a primary headache condition rather than a secondary headache condition, and that his headaches are less likely than not related to his deviated septum, sinusitis, or allergic rhinitis.  In support of his conclusion, the March 2016 examiner observed that following service, the Veteran was seen in 2006, 2007, 2008 and early 2009 for recurrent allergic rhinitis symptoms, but did not report any headache symptoms in connection with these rhinitis symptoms.  It was not until after claiming that he suffered headaches associated with his nasal septal deviation in April 2009 that headache complaints began to appear in the medical records.  The examiner stated that the time sequence of the Veteran's initial reports of headache symptoms to his medical providers is inconsistent with the conclusion that his headaches are related to his nasal septal condition.

Moreover, the March 2016 examiner reasoned that the Veteran's descriptions of headaches (e.g., when they would occur and the symptoms he experienced) did not support the conclusion that his headaches were related to his sinus symptoms.  The Veteran reported during the March 2016 examination that his headaches have no pattern whatsoever, occurring at any time, with or without associated nasal congestion symptoms.  The examiner observed that the Veteran described his headaches as being associated with migraine features including throbbing pain, unilateral location, exacerbation by physical activity, nausea and sound sensitivity.  The examiner noted that these features are not associated with sinus headaches.  The examiner also pointed out the inconsistencies in the Veteran's reported headache symptoms, as discussed above.

The March 2016 examiner concluded that given the lack of association of headaches with the Veteran's nasal congestion symptoms, inconsistent history, lack of chronic headache complaints prior to April 2009 and current description of his head pain (which more resembles a primary headache condition than that of one associated with allergic rhinitis, sinusitis or deviated septum), it is less likely than not that his headaches are caused or aggravated (permanently increased in severity beyond the normal progression of the disease) by his service-connected deviated nasal septum.  The March 2016 VA examiner's opinion is based on his comprehensive review of the medical evidence of record (as set forth in detail in the examination report) and his physical examination of and interview with the Veteran.  The Board finds the examiner's opinion highly probative because it contains clear conclusions based on the Veteran's relevant medical history and supported by a well-reasoned and articulated medical rationale.  See Nieves-Rodriguez, 22 Vet. App. at 301.  

The Board notes that the examiner relied, in part, on the absence of reported headache symptoms in the medical record prior to April 2009 in reaching his conclusion.  Generally, a VA examiner may not rely on the absence of evidence as negative evidence.  See, e.g., Fountain v. McDonald, 27 Vet. App. 258, 272-75 (2015); Buczynski v. Shinseki, 24 Vet. App. 221, 223-24 (2011).  Here, however, the VA examiner was making a medical determination that the lack of reported headache symptoms noted in the medical records is inconsistent with the conclusion that the Veteran's headaches are related to his nasal septal condition.  The examiner also considered the Veteran's reports concerning the onset of his headache symptoms and also the inconsistency in the Veteran's description of his headache symptoms and precipitating factors.  Thus, the Board finds that the examiner does not impermissibly rely on the absence of evidence in supporting his opinion.   

The Veteran asserts that the March 2016 VA examiner did not examine his deviated septum, suggesting that the examination was not adequate.  The Board finds that the Veteran is not competent to determine which tests or examinations were necessary to evaluate the cause of his headaches because that determination requires competent medical evidence that must be provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007).  Further, to the extent the Veteran challenges the examiner's credentials, the Board notes that there is a presumption that VA has properly chosen a person who is qualified to provide a medical opinion in a particular matter.  See Parks v. Shinseki, 716 F.3d 581 (Fed. Cir. 2013), (citing Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed.Cir.2011)); see also Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2009).  Thus, the Board determines that the March 2016 VA examination was adequate.

The Board has considered the evidence showing that the Veteran has been diagnosed with sinus headaches during the appeal period.  However, the Board affords greater weight to the medical opinion provided by the March 2016 VA examiner.  First, the Board notes that the March 2016 VA examiner had the opportunity to review the Veteran's entire relevant medical history as contained in the claims file, in addition to considering the Veteran's physical examination and reports at the examination.  There is no evidence that the doctors making a diagnosis of sinus headache had this information before them in rendering a diagnosis.  Additionally, the March 2016 VA examiner had more data to analyze, as his opinions were formed based on consideration of the Veteran's more recent medical treatment records and VA examination.  Thus, his opinion is more probative than that of the March 2012 VA examiner, who merely noted a diagnosis of sinus headaches.  Additionally, the March 2016 VA examiner is a neurologist, a doctor with specialized knowledge, training and experience concerning neurological conditions, such as headaches.  Thus, the Board finds that the March 2016 VA examiner's opinion was more informed than those formed by the Veteran's treating physicians or the March 2012 VA examiner.  Consequently, the Board affords greater weight to his opinion.

The Board has also considered the Veteran's lay assertions that his headaches are caused or aggravated by his service-connected deviated nasal septum, but affords these assertions no probative value.  While the Veteran, as a lay person, is competent to offer testimony regarding the symptoms he observed and may be competent to offer testimony regarding a medical diagnosis or etiology in some circumstances, he is not competent to offer an opinion as to the etiology of his headache disorder in this instance because this matter falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau, 492 F.3d at 1377.    

As the most probative evidence of record shows that it is less likely than not that the Veteran's headaches were related to his service or caused or aggravated by his service-connected deviated septum, the Board finds that service-connection is not warranted.


ORDER

Service connection for headaches is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


